NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BENIGNO GARCIA-CALLEJAS,                        No.    15-70265

                Petitioner,                     Agency No. A076-228-963

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Benigno Garcia-Callejas, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). Our


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the social group Garcia-Callejas presents for

the first time in his opening brief. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004) (no subject-matter jurisdiction over legal claims not presented in

administrative proceedings below).

      Substantial evidence supports the agency’s denial of withholding of removal

because Garcia-Callejas failed to establish a nexus between the harm he fears from

gangs and a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An alien’s desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

      Substantial evidence supports the agency’s denial of CAT relief because

Garcia-Callejas failed to establish that it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official if returned to

Honduras. See Silaya, 524 F.3d at 1073.

      Finally, we reject Garcia-Callejas’s due process contention regarding IJ bias

because he did not show error. See Lata v. I.N.S., 204 F.3d 1241, 1246 (9th Cir.

                                          2                                       15-70265
2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                   15-70265